JAMES CANN, JUDGE.
Claimant H. A. Pelfrey is the owner of a 1948 Buick Road-master automobile which on the evening of the 10th day of January, 1950, was legally parked in front of his home situate at 725 Main Street, in the city of Ceredo, Wayne county, West Virginia; on this same evening about eleven-twenty o'clock, Sgt. David R. Joseph, a member of the West Virginia National Guard was operating a federal truck assigned by the federal government to the West Virginia national guard; he had just taken other members of the national guard who had attended a regularly scheduled drill in the armory building at Huntington, to their homes in said city of Ceredo; on his way back as he entered Main Street in said city, his truck skidded and struck the parked automobile of the claimant causing damages thereto in the sum of $65.85. From the evidence introduced it developed that it was raining on this parti~ular evening the accident occurred and that Main Street, which was paved of brick, was slippery and slick; that the driver of the truck in*107volved had just driven over a muddy wet street which led into Main Street where claimant’s automobile was parked; as he entered Main Street he attempted a left turn which was executed too sharply for the slippery condition of the road, causing the truck to skid and come in contact with claimant’s automobile. It is apparent to the court that the damages done to claimant’s automobile were caused by the independent and negligent act of the driver of the truck in attempting to turn into an intersecting street as sharply as he did, especially when the said streets were muddy and slippery, that this act was the proximate cause of said damages and was in no way brought about by any fault or act of claimant.
Lieutenant William E. Miller, representing the respondent, testified substantially that the claim should be paid and that the adjutant general feels that is is a just claim and that compensation should be made. The position of the adjutant general is approved by the office of the attorney general, through its assistant. Under the circumstances and the facts presented to us. we make an award in favor of claimant in the amount of sixty-five dollars and eighty-five cents ($65.85).